Title: Thomas Jefferson to John H. Cocke, 5 November 1819
From: Jefferson, Thomas
To: Cocke, John Hartwell


					
						Dear Sir
						
							Monticello
							O
								Nov. 5. 19
						
					
					I now inclose you 3. letters from Dr Cooper. the 1st was written before he recieved our’s, which crossed his by the way. the 2d as soon as he had recieved our’s, the 3d three days after when he had made up his mind. I think his offers are reasonable and am for accepting them if you concur. you will observe that he presses for an immediate answer. accept the assurances of my friendship and respect.
					
						
							Th: Jefferson
						
					
				